Me. Justice Linscott delivered the opinion of the court: In this case, claimant seeks an award in the sum of $8.65, and the claim is submitted on the claimant’s complaint and a report of the Division of Highways. The report was filed as a part of the record pursuant to Rule 21, a copy having first been forwarded to the claimant’s attorney. The facts are that in the month of February and May, 1937, the claimant furnished, pursuant to proper authorization, a total of twenty-five gallons- of gasoline and ten gallons of motor oil for the use of the respondent in certain motor vehicles operated by the Division of Highways. The claimant did not submit bills covering these items until after the appropriation for the Fifty-ninth biennium had elapsed, September 30, 1937. It appears from the department records that this merchandise was actually furnished, and we have repeatedly held that: “Where claimant has rendered services or furnished supplies to the State on the order or request of an official authorized to contract for the same, and submits a bill therefor within a reasonable time, and due to no neglect or fault on the part of claimant, same is not approved and vouchered for payment before the appropriation from which it is payable lapses, an award for the reasonable and customary value of the services or supplies will he made where at the time the expenditure was contracted there were sufficient funds remaining in the appropriation to pay for same.” Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165; Indian Motor Cycle Co. vs. State, 9 C. C. R. 527. Therefore, an award will be made in favor of Shell Petroleum Corporation, in the sum of $8.65.